DETAILED ACTION
1.	
This is in reply to an application filed on 04/12/2021. Claims 1-19 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

3.
Claim Objection

Claims 1, 11 and 15 are objected to, because one or more limitations of these claims lack an antecedent basis in the claim. The examiner suggests the following correction:
Replacement of “The processing result” with “a processing result”.

4.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35   U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. CN 107241364 (hereinafter Tan), in view of Al-Yousef et al. US 2020/0252288 (hereinafter Al-Yousef).
Regarding claim 7 Tan teaches a method for a terminal to acquire data, comprising: The terminal sending an acquisition request for acquiring data, wherein the acquisition request comprises an identification information for identifying the terminal; receiving requested data (Tan teaches a user terminal may download a file by sending a request to a server, wherein the request may include a plurality of identification and authentication information, the server may judge whether an address information included in the request is in a preset range of address information, and if the answer is yes, then the server performs identity authentication to the user, and if the authentication is successful then the user will be allowed to download the file (pg. 4-6). Using a plurality of encryption algorithms to encrypt a file content (pg. 7)). Tan does not teach sending a first information when receiving a request for providing the first information; receiving a configuration file, wherein the configuration file is related to the first information. Al-Yousef substantially teaches a server may request additional authentication information (i.e. first information) from an entity before allowing the entity to download a configuration file [0040].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan such that the invention further includes sending a first information when receiving a request for providing the first information; and receiving a configuration file, wherein the configuration file is related to the first information. One would have been motivated to do so to provide more layers of security such as assures the requester identity.

In response to Claim 18: Rejected for the same reason as claim 7

5.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and Al-Yousef as mentioned above, in view of Wang et al. US 2018/0067777 (hereinafter Wang).
Regarding claim 8 Tan as modified teaches the method for the terminal to acquire data of claim 7. Tan and Al-Yousef do not teach the identification information is manufacturing information and terminal model information of the terminal, and the first information is unique identification information of the terminal. Wang substantially teaches use a plurality of identification information to identify a terminal such as EMMC ID, IMEI, and MEID [0167].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan and Al-Yousef such that the invention further includes a preset information is manufacturing information and terminal model information of the terminal, and the identification information is the manufacturing information and the terminal model information. One would have been motivated to do so to prevent a malicious terminal from impersonating a legitimate terminal and access secure data.

6.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tan and Al-Yousef as mentioned above, in view of O’Connor et al. US 2018/0074808 (hereinafter O’Connor).
Regarding claim 9 Tan as modified teaches the method for the terminal to acquire data of claim 7. Tan and Al-Yousef do not teach data such as an algorithm library. O’Connor substantially teaches a client may be updated with a plurality of information such as an algorithm library [0072].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tan and Al-Yousef such that the invention further includes data such as an algorithm library. One would have been motivated to do so to utilize the algorithms library to define functions for a variety of purposes (e.g. searching, sorting, counting, manipulating) that operate on ranges of elements.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/           Primary Examiner, Art Unit 2494